DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/06/2020 and 09/02/2020 have being considered by the examiner.



Claim Objections
Claims 1, 8, 10, 13, 16-17, 19-20 and associated dependent claims are objected to because of the following informalities:
Claims 1, 8, 10, 13, 16-17, and 19-20, and associated dependent claims are being objected to because the recitation of the limitation/term “it” a pronoun with no direct object and therefore, is difficult to determine whether “it” refers to the recognition unit in the claim, sensor unit, the correction unit or another claimed limitation, the processing which goes to make up the method of determining or the structure which goes to make up the device must be clearly and positively specified. The method/processing of determining or structure must be organized and correlated in such a manner as to present a complete system. Please see claim 1, 8, 10, 13, 16-17, and 19-20 respectively. For examination purposes the office has interpreted the term “it” in: claims 1, 8, 10, 13, 16-17, and 19-20, as “the recognition unit”, based on applicant`s disclosure in paragraph [0032-0033, 0054 and 0110]
In claims 1, and 19-20, Line 5, and 6 respectively the term “so that the positional relation,” should be changed to, “so that a positional relation,” for clarity issues to prevent a rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  

Claims 1, 19-20, recites limitations that use words like “means” (or “step”) or similar terms with functional language but do not invoke 35 U.S.C. 112(f):

Claims 1, 19-20; recites the limitation, “virtual object display on a display unit...” [Line 9, 8, 10].
Claims 19; recites the limitation, “correcting, by a processor, the user`s inter-ocular...” [Line 8].

Such claim limitation(s) is/are:
(i) “display unit” have a structure associated with it.
(ii) “processor” have a structure associated with it.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Claims 1, 8-10, 13-16, and 19-20, recites limitations that invoke 35 U.S.C. 112(f):
Claims 1, 13, and 20; recites the limitation, “a recognition unit that recognizes ….” [Line 2, 5, 3].
Claims 1, 13, 15, 19-20; recites the limitation, “a result of sensing by a sensor unit 
Claims 1, 8, 10, 13, 20; recites the limitation, “a correction unit that corrects the user's inter-ocular parameter …” [Line 8, 1, 3, 9].
Claims 14-16; recites the limitation, “mode change unit that switches the current mode ….” [Line 2, 5, 8,].
Claim 9; recites the limitation, “a display control unit configured to:….” [Line 1-2,].


Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
After a careful analysis, as disclosed above, and a careful review of the specification the following limitations in claims 1, 8-10, 13-16, and 19-20:

(i) “a recognition unit” (Fig. 2, #102. Paragraph [0032-0033 and 0110]- a recognition unit is describe as associated with an control unit #100 as illustrated in FIG. 2, the control unit 100 includes a recognition unit 102, a position information acquisition unit 104, a mode change unit 106, a correction unit 108, and a display control unit 110. Wherein the recognition unit 102 performs various kinds of recognition processing based on a result of sensing by the sensor unit 122. For example, the recognition unit 102 recognizes, based on a result of sensing by the sensor unit 122, a hand gesture (hereinafter also referred to as "calibration hand gesture") performed by the user to move the second object closer to the first object so that the positional relation between the first object and the second object becomes a predetermined positional relation. The CPU 150 functions as an arithmetic processing device and a control device and controls the entire operation in the eyewear 10 in accordance with various computer programs. In addition, the CPU 150 achieves, for example, the function of the control unit 100 in the eyewear 10. Note that the CPU 150 includes a processor such as a microprocessor. (Wherein the recognition unit have a structure associated with it which is the CPU.). Fig. 2, illustrates the recognition unit as a black box #102.

(ii) “a sensor unit” (Fig. 2, #122. Paragraph [0027]- a sensor unit is describe as associated the sensor unit 122 that may include, for example, an outward camera (image sensor), an inward camera, a depth sensor (for example, a time-of-flight scheme sensor, a structured-light scheme sensor, or a stereo camera), a microphone, an acceleration sensor, a gyroscope, an azimuth sensor, a position measurement unit, and/or a living body sensor. (Wherein the sensor unit have a structure associated with it which are cameras and sensors.). Fig. 2, illustrates the sensor unit as a black box #122.

(iii) “a correction unit” (Fig. 2, #108. Paragraph [0032, 0054 and 0110]- a correction unit is describe as associated with an control unit #100 as illustrated in FIG. 2, the control unit 100 includes a recognition unit 102, a position information acquisition unit 104, a mode change unit 106, a correction unit 108, and a display control unit 110. Wherein the recognition unit 102 performs various kinds of recognition processing based on a result of sensing by the sensor unit 122. For example, the recognition unit 102 recognizes, based on a result of sensing by the sensor unit 122, a hand gesture (hereinafter also referred to as "calibration hand gesture") performed by the user to move the second object closer to the first object so that the positional relation between the first object and the second object becomes a predetermined positional relation. The correction unit 108 corrects the user's inter-ocular parameter related to virtual object display on the display unit 124 based on a result of recognition by the recognition unit 102. The CPU 150 functions as an arithmetic processing device and a control device and controls the entire operation in the eyewear 10 in accordance with various computer programs. In addition, the CPU 150 achieves, for example, the function of the control unit 100 in the eyewear 10. Note that the CPU 150 includes a processor such as a microprocessor. (Wherein the correction unit have a structure associated with it which is the CPU.). Fig. 2, illustrates the correction unit as a black box #108.

(iv) “a mode change unit” (Fig. 2, #106. Paragraph [0032, 0054 and 0110]- a mode change unit is describe as associated with an control unit #100 as illustrated in FIG. 2, the control unit 100 includes a recognition unit 102, a position information acquisition unit 104, a mode change unit 106, a correction unit 108, and a display control unit 110. Wherein the recognition unit 102 performs various kinds of recognition processing based on a result of sensing by the sensor unit 122. For example, the recognition (Wherein the mode change unit have a structure associated with it which is the CPU.). Fig. 2, illustrates the mode change unit as a black box #106.

(v) “a display control unit” (Fig. 2, #110. Paragraph [0032, 0063, and 0110]- a display control unit is describe as associated with an control unit #100 as illustrated in FIG. 2, the control unit 100 includes a recognition unit 102, a position information acquisition unit 104, a mode change unit 106, a correction unit 108, and a display control unit 110. Wherein the recognition unit 102 performs various kinds of recognition processing based on a result of sensing by the sensor unit 122. For example, the recognition unit 102 recognizes, based on a result of sensing by the sensor unit 122, a hand gesture (hereinafter also referred to as "calibration hand gesture") performed by the user to move the second object closer to the first object so that the positional relation between the first object and the second object becomes a predetermined positional relation. The display control unit 110 controls display of various kinds of information on the display unit 124. For example, when the first object is a virtual object, the display control unit 110 causes the display unit 124 to display the first object in association with a reference marker. The CPU 150 functions as an arithmetic processing device and a control device and controls the entire operation in the eyewear 10 in accordance with various computer programs. In addition, the CPU 150 achieves, for example, the function of the control unit 100 in the eyewear 10. Note that the CPU 150 includes a processor such as a microprocessor. (Wherein the display control unit have a structure associated with it which is the CPU.). Fig. 2, illustrates the display control unit as a black box #110.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	 
Claim 20 is drawn to a “computer program” per se, therefore, fail(s) to fall within a statutory category of invention.
	A claim directed to a computer program itself is non-statutory because it is not:  
	A process occurring as a result of executing the program, or
	A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
	A composition of matter.
	See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis 

Claims 1-5, 8, and 19-20, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lyon et al. (US 2016/0353093 A1), hereinafter referenced as Lyon.
Regarding Claim 1, Lyon teaches an information processing device (Fig. 1, #10 called a HMD device. Paragraph [0022]) comprising: a recognition unit (Fig. 11, #1104 called a logic processor. Paragraph [0082 and 0088]) that recognizes, based on a result of sensing by a sensor unit (Fig. 1, #14 called an optical sensor system. Paragraph [0026]) corresponding to a viewpoint position of a user (Fig. 1-2. Paragraph [0026]-Lyon discloses the HMD device #10 includes an optical sensor system #14 that may include one or more optical sensors.  In one example, the optical sensor system #14 may include an outward facing optical sensor #16 that may be configured to detect the real-world background from a similar vantage point (e.g., line of sight) as observed by the user through the at least partially see-through stereoscopic display #12.), a hand gesture performed by the user to move (Fig. 1 and Fig. 6. Paragraph [0054]-Lyon discloses the user may select an alignment icon via a physical gesture performed by the user and detected by a depth camera of the HMD device #10.  In some examples, such gesture may comprise the user #24 moving one or more fingers, or the user's entire hand, in a direction that corresponds with the #Left 610, #Right 620, #Up 630 or #Down 640 icon. The HMD device #10 may detect such movement of the user's finger(s)/hand, and may move the perceived location of the image #600 in the corresponding direction.), closer to a first object (Fig. 6, #204 called a art piece. Paragraph [0048]), a second object (Fig. 6, #600 called a virtual copy of the art piece. Paragraph [0048]) so that the positional relation between the first object and the second object becomes a first positional relation (Fig. 6, illustrates the first objection #204 is adjacent to the second object #600. Paragraph [0088]-Lyon discloses the processor to: select an image that corresponds to a physical object viewable by the user; display the image at a perceived offset to the physical object; in response to alignment user input, move a perceived position of the image relative to the physical object; output an instruction to provide completion user input when the image appears to align with the physical object.); and a correction unit (Fig. 11, #1104 called a logic processor. Paragraph [0088]) that corrects the user's inter-ocular parameter related to virtual object display on a display unit based on a result of recognition of the hand gesture when it is determined that a predetermined end condition is satisfied (Fig. 9-10. Paragraph [0065]-Lyon discloses when the HMD device #10 receives the completion user input, the one or more instances of alignment user input that were received from the user #24 may be stored and subsequently used to determine the IPD of the user. Further in paragraph [0066]-Lyon discloses the above-described process may be repeated for the user's other eye, such that one or more instances of alignment user input are received from the user #24 relative to the user's other eye.  Using the alignment user input received for both of the user's eyes, the user's IPD may be determined.  The HMD then may be calibrated (wherein calibrated is to rectified, corrected, adjusted etc.) based on the user's IPD.  For example, the view matrix associated with each eye of the user may be calibrated using the determined IPD of the user. (Wherein the alignment user input is a hand gesture as disclosed in paragraph [0054]). Please also read paragraph [0064 and 0088]), wherein at least one of the first object and the second object is a virtual object (Fig. 7-9. Paragraph [0048]-Lyon discloses the HMD device #10 may display an image #600 of the art piece #204 in a manner in which the user #24 perceives the image #600 to be offset from the art piece #204.  In some examples image #600 may be a virtual copy of the art piece #204.).  

Regarding Claim 2, Lyon teaches the information processing device according to claim 1, Lyon further teaches wherein the first object and the second object are three- dimensional objects (Fig. 7. Paragraph [0050]-Lyon discloses the physical object may be a three dimensional (3D) object, such as a mobile phone, coffee cup, etc. In some examples, the 3D object may have at least one substantially planar surface.  Accordingly, the image corresponding to an object may also be 2D or 3D.).  

Regarding Claim 3, Lyon teaches the information processing device according to claim 2, Lyon further teaches wherein the first positional relation is a positional relation in which substantially the whole of the first object and substantially the whole of the second object overlap each other (Fig. 7 and Fig. 9. Paragraph [0065]-Lyon discloses with reference now to Fig. 9, the HMD device #10 may receive completion user input from the user #24 when the user perceives the image #600 to be aligned with the art piece #204.).   

Regarding Claim 4, Lyon teaches the information processing device according to claim 2, Lyon further teaches wherein the first positional relation is a positional relation in which the first object and the second object are adjacent to each other (Fig. 6, illustrates the first objection #204 is adjacent to the second object #600. Paragraph [0048]-Lyon discloses with reference now to Fig. 6, the HMD device #10 may display an image #600 of the art piece #204 in a manner in which the user #24 perceives the image #600 to be offset (wherein offset is adjacent/ nearby) from the art piece #204.).  

Regarding Claim 5, Lyon teaches the information processing device according to claim 4, Lyon further teaches wherein the first object includes a first surface having irregularities, the second object includes a second surface having irregularities corresponding to the irregularities of the first surface (Fig. 6, illustrates the first and second object are similar having irregularities, wherein the first object #204 surface and second object #600 surface is the surface that faces the user #24. Paragraph [0048]-Lyon discloses with reference now to Fig. 6, the HMD device #10 may display an image #600 of the art piece #204 in a manner in which the user #24 perceives the image #600 to be offset from the art piece #204.  In some examples image #600 may be a virtual copy of the art piece #204.  In other examples, the image may not necessarily be a virtual copy, but may take the form of an entire or partial outline of the art piece #204, an edge of the art piece, a shape that is complimentary to a portion of the art piece, etc. The image #600 may comprise a 2D image or a hologram.), and the first positional relation is a positional relation in which the first object and the second object are adjacent to each other so that at least part of the irregularities of the first surface and at least part of the irregularities of the second surface are fitted to each other (Fig. 6, illustrates the first objection #204 is adjacent to the second object #600 wherein part of the second object #600 stand is fitted over the first object stand that is identical to the second object. Paragraph [0048]).  

Regarding Claim 8, Lyon teaches the information processing device according to claim 2, Lyon further teaches wherein the correction unit (Fig. 11, #1104 called a logic processor. Paragraph [0088]) corrects the user's inter-ocularDocket No. SP371201WO00 (PNYZ-20067-PCT) 43 parameter related to the virtual object display based on a result of measurement of the distance between the first object and the second object when it is determined that the predetermined end condition is satisfied (Fig. 6-9. Paragraph [0088]-Lyon discloses instructions executable by the processor to: select an image that corresponds to a physical object viewable by the user; display the image at a perceived offset (wherein offset is adjacent/ nearby) to the physical object; in response to alignment user input, move a perceived position of the image relative to the physical object; output an instruction to provide completion user input when the image appears to align with the physical object (wherein when the images are align the distance between the two images is zero.); when the completion user input is received, determine the inter-pupillary distance of the user; and calibrate (wherein calibrated is to rectified, corrected, adjusted etc.) the head mounted display device based on the inter-pupillary distance. Please also read paragraph [0065]). 

Regarding Claim 19, Lyon teaches an information processing method comprising: recognizing (Fig. 11, #1104 called a logic processor. Paragraph [0082 and 0088]), based on a result of sensing by a sensor unit (Fig. 1, #14 called an optical sensor system. Paragraph [0026]) corresponding to a (Fig. 1-2. Paragraph [0026]-Lyon discloses the HMD device #10 includes an optical sensor system #14 that may include one or more optical sensors.  In one example, the optical sensor system #14 may include an outward facing optical sensor #16 that may be configured to detect the real-world background from a similar vantage point (e.g., line of sight) as observed by the user through the at least partially see-through stereoscopic display #12.), a hand gesture performed by the user to move (Fig. 1 and Fig. 6. Paragraph [0054]-Lyon discloses the user may select an alignment icon via a physical gesture performed by the user and detected by a depth camera of the HMD device #10.  In some examples, such gesture may comprise the user #24 moving one or more fingers, or the user's entire hand, in a direction that corresponds with the #Left 610, #Right 620, #Up 630 or #Down 640 icon. The HMD device #10 may detect such movement of the user's finger(s)/hand, and may move the perceived location of the image #600 in the corresponding direction.), closer to a first object (Fig. 6, #204 called a art piece. Paragraph [0048]), a second object (Fig. 6, #600 called a virtual copy of the art piece. Paragraph [0048]) so that the positional relation between the first object and the second object becomes a first positional relation (Fig. 6, illustrates the first objection #204 is adjacent to the second object #600. Paragraph [0088]-Lyon discloses the processor to: select an image that corresponds to a physical object viewable by the user; display the image at a perceived offset to the physical object; in response to alignment user input, move a perceived position of the image relative to the physical object; output an instruction to provide completion user input when the image appears to align with the physical object.); and correcting, by a processor (Fig. 11, #1104 called a logic processor. Paragraph [0088]), the user's inter-ocular parameter related to virtual object display on a display unit based on a result of recognition of the hand gesture when it is determined that a predetermined end condition is satisfied (Fig. 9-10. Paragraph [0065]-Lyon discloses when the HMD device #10 receives the completion user input, the one or more instances of alignment user input that were received from the user #24 may be stored and subsequently used to determine the IPD of the user. Further in paragraph [0066]-Lyon discloses the above-described process may be repeated for the user's other eye, such that one or more instances of alignment user input are received from the user #24 relative to the user's other eye.  Using the alignment user input received for both of the user's eyes, the user's IPD may be determined.  The HMD then may be calibrated (wherein calibrated is to rectified, corrected, adjusted etc.) based on the user's IPD.  For example, the view matrix associated with each eye of the user may be calibrated using the determined IPD of the user. (Wherein the alignment user input is a hand gesture as disclosed in paragraph [0054]). Please also read paragraph [0064]), wherein Docket No. SP371201WO00 (PNYZ-20067-PCT)at least one of the first object and the second object is a virtual object (Fig. 7-9. Paragraph [0048]-Lyon discloses the HMD device #10 may display an image #600 of the art piece #204 in a manner in which the user #24 perceives the image #600 to be offset from the art piece #204.  In some examples image #600 may be a virtual copy of the art piece #204.).  
  
Regarding Claim 20, Lyon teaches a computer program configured to cause a computer (Fig. 11. Paragraph [0073-0074]) to function as: a recognition unit (Fig. 11, #1104 called a logic processor. Paragraph [0082 and 0088]) that recognizes, based on a result of sensing by a sensor unit (Fig. 1, #14 called an optical sensor system. Paragraph [0026]) corresponding to a viewpoint position of a user (Fig. 1-2. Paragraph [0026]-Lyon discloses the HMD device #10 includes an optical sensor system #14 that may include one or more optical sensors.  In one example, the optical sensor system #14 may include an outward facing optical sensor #16 that may be configured to detect the real-world background from a similar vantage point (e.g., line of sight) as observed by the user through the at least partially see-through stereoscopic display #12.), a hand gesture performed by the user to move (Fig. 1 and Fig. 6. Paragraph [0054]-Lyon discloses the user may select an alignment icon via a physical gesture performed by the user and detected by a depth camera of the HMD device #10.  In some examples, such gesture may comprise the user #24 moving one or more fingers, or the user's entire hand, in a direction that corresponds with the #Left 610, #Right 620, #Up 630 or #Down 640 icon. The HMD device #10 may detect such movement of the user's finger(s)/hand, and may move the perceived location of the image #600 in the corresponding direction.), closer to a first object (Fig. 6, #204 called a art piece. Paragraph [0048]), a second object (Fig. 6, #600 called a virtual copy of the art piece. Paragraph [0048]) so that the positional relation between the first object and the second object becomes a first positional relation (Fig. 6, illustrates the first objection #204 is adjacent to the second object #600. Paragraph [0088]-Lyon discloses the processor to: select an image that corresponds to a physical object viewable by the user; display the image at a perceived offset to the physical object; in response to alignment user input, move a perceived position of the image relative to the physical object; output an instruction to provide completion user input when the image appears to align with the physical object.); and a correction unit (Fig. 11, #1104 called a logic processor. Paragraph [0088]) that corrects the user's inter-ocular parameter related to virtual object display on a display unit based on a result of recognition of the hand gesture when it is determined that a predetermined end condition is satisfied (Fig. 9-10. Paragraph [0065]-Lyon discloses when the HMD device #10 receives the completion user input, the one or more instances of alignment user input that were received from the user #24 may be stored and subsequently used to determine the IPD of the user. Further in paragraph [0066]-Lyon discloses the above-described process may be repeated for the user's other eye, such that one or more instances of alignment user input are received from the user #24 relative to the user's other eye.  Using the alignment user input received for both of the user's eyes, the user's IPD may be determined.  The HMD then may be calibrated (wherein calibrated is to rectified, corrected, adjusted etc.) based on the user's IPD.  For example, the view matrix associated with each eye of the user may be calibrated using the determined IPD of the user. (Wherein the alignment user input is a hand gesture as disclosed in paragraph [0054]). Please also read paragraph [0064]), wherein at least one of the first object and the second object is a virtual object (Fig. 7-9. Paragraph [0048]-Lyon discloses the HMD device #10 may display an image #600 of the art piece #204 in a manner in which the user #24 perceives the image #600 to be offset from the art piece #204.  In some examples image #600 may be a virtual copy of the art piece #204.).  


Allowable Subject Matter
Claim 6-7, and 9, along with their dependent claims 10-18 are therefrom objected to as being dependent upon rejected base claims, claim 1, 2, 4, and 8, but would be allowable if rewritten in 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior arts fail to explicitly teach, wherein the first positional relation is a positional relation in which any one of the first object and the second object is enclosed in an opening part of the other of the first object and the second object, as claimed in claim 6.

Regarding claim 7, the prior arts fail to explicitly teach, wherein the first object has a first surface including a first image, the second object has a second surface including a second image corresponding to the first image, and the first positional relation is a positional relation in which the first object and the second object are adjacent to each other while the positional relation between the first image and the second image is a second positional relation, as claimed in claim 7.


Regarding claim 9, the prior arts fail to explicitly teach, a display control unit configured to: cause, when the first object is a virtual object, the display unit to display the first object in association with a first marker corresponding to the first object; and cause, when the second object is a virtual object, the display unit to display the second object in association with a second marker corresponding to the second object, as claimed in claim 9.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Tam et al. (US 2019/0285880 A1)- A head-mounted display (HMD) system includes an optical arrangement; at least one moveable image panel, wherein the optical arrangement directs image light from the moveable image panel along a first optical pathway; a fixed image panel, wherein a portion of image light emitted from the fixed image panel is combined with image light of the at least one moveable image panel by the optical arrangement; and an adjustment mechanism that is configured to adjust an inter-pupillary distance (IPD) of the HMD system by moving the optical arrangement and the moveable image panel relative to the fixed image panel between a first position and a second position corresponding to different IPDs.  The adjustment to the IPD maintains the first optical pathway.  The HMD system further may include a sensing module that measures an adjustment position of the optical arrangement, and control electronics configured that determines the IPD based on the measured adjustment position, and updates image light emitted by the fixed image panel based on the IPD...  .....  Please see Fig. 1. Abstract.
(b)	Aghara et al.  (US 2017/0344107 A1)- A mechanism is described for facilitating automatic view adjustment for computing devices based on inter-pupillary distance associated with users according to one embodiment.  A method of embodiments, as described herein, includes facilitating sensors to detect a user within proximity of the apparatus such that eyes of the user face lenses of a computing device, and measuring a first distance between a first sensor and a second sensor of the sensors.  The method further include measuring a second distance between a first pupil of a first eye of the eyes and a second pupil of a second eye of the eyes of the user, and adjusting a first lens or a second lens of the lenses to match the second distance with the first distance..  .. ..... Fig. 3-4. Abstract.
(c)	Amayeh et al.  (US 2018/0088340 A1)- Systems and methods for generating a face model for a user of a head-mounted device are disclosed.  The head-mounted device can include one or more eye cameras configured to image the face of the user while the user is putting the device on or taking the device off.  The images obtained by the eye cameras may be analyzed using a stereoscopic vision technique, a monocular vision technique, or a combination, to generate a face model for the user........ Fig. 11. Abstract.
(d)	Patel (US 2017/0237977 A1)- A head mount display for use with a virtual reality system allows for an automatic adjustment of an inter-lens distance based on a particular user's inter-pupillary distance (IPD).  The IPD for the user is measured, for example by taking an image of the user in a controlled environment and calculating the distance between the user's pupils within the image.  Once the IPD is known, a desired inter-lens distance for the particular user may be defined based on user IPD........... Fig. 1. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628